Citation Nr: 1242832	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  07-15 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder arthritis.

2.  Entitlement to service connection for bilateral knee arthritis.

3.  Entitlement to service connection for bilateral foot arthritis.

4.  Entitlement to service connection for bilateral elbow arthritis.

5.  Entitlement to service connection for bilateral hand arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to July 1979 with additional time served in the Air Force Reserves.  This matter came to the Board of Veterans' Appeals (Board) on appeal from February 2006 and January 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was previously before the Board, most recently in December 2010 when it was remanded for further development.

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in October 2010.  A transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  A chronic disability of either shoulder was not manifested in service, was not manifested in the first year following active duty service, and the preponderance of the evidence is against finding that any current chronic disability of either shoulder is related to an event, injury, or disease in service.

2.  A chronic disability of either knee was not manifested in service, was not manifested in the first year following active duty service, and the preponderance of the evidence is against finding that any current chronic disability of either knee is related to an event, injury, or disease in service.

3.  A chronic disability of either foot was not manifested in service, was not manifested in the first year following active duty service, and the preponderance of the evidence is against finding that any current chronic disability of either foot is related to an event, injury, or disease in service.

4.  A chronic disability of either elbow was not manifested in service, was not manifested in the first year following active duty service, and the preponderance of the evidence is against finding that any current chronic disability of either elbow is related to an event, injury, or disease in service.

5.  A chronic disability of either hand was not manifested in service, was not manifested in the first year following active duty service, and the preponderance of the evidence is against finding that any current chronic disability of either hand is related to an event, injury, or disease in service.


CONCLUSIONS OF LAW

1.  Service connection for a disability of either shoulder is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).

2.  Service connection for a disability of either knee is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).

3.  Service connection for a disability of either foot is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).

4.  Service connection for a disability of either elbow is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).

5.  Service connection for a disability of either hand is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In the instant case, the Veteran received notification concerning the feet, knee, and shoulder issues in December 2005, prior to the initial adjudication of those claims in the February 2006 rating decision at issue.  The Veteran received notification concerning the hands and elbows issues in November 2006, prior to the initial adjudication of those claims in the January 2007 rating decision at issue.  The notice letters advised the Veteran what information and evidence was needed to substantiate the claims decided herein and what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed conditions and enough information for the RO to request records from the sources identified by the Veteran.  He was specifically told that it was his responsibility to support the claim with appropriate evidence.  Finally the letters advised him what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The duty to notify the Veteran was satisfied under the circumstances of this case.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

All treatment records and reports identified by the Veteran pertaining to the claimed disabilities on appeal have been obtained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded a VA examination addressing the nature and etiology of the claimed disabilities, and the pertinent February 2011 VA examination report is of record.  This VA examination report complies with the directives of the Board's December 2010 remand of this appeal.  The examination report is highly probative and adequate for the purposes of the instant appeal as it is based on consideration of the Veteran's pertinent medical history (including as informed by interview of the Veteran and review of the claims file) and addresses the likely etiology of each of the Veteran's claimed disabilities on appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner performed contemporaneous physical examination of the Veteran and elicited information concerning the Veteran's military service.  The opinions consider the pertinent evidence of record and contain supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that there has been substantial compliance with its December 2010 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Analysis

The Veteran seeks to establish service connection for disabilities of his bilateral feet, bilateral knees, bilateral hands, bilateral elbows, and bilateral shoulders.  The Veteran contends that all of the claimed disabilities result from strenuous activities associated with his work as a welder during active duty service, or otherwise associated with injury during active duty service to include a motor vehicle accident.

The Board has reviewed all of the evidence in the Veteran's claims file, including the Veteran's file on the "Virtual VA" system.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board observes that, with respect to the Veteran's Air Force Reserve service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

The Veteran has provided lay testimony, including as presented in his October 2010 Board hearing, that he began experiencing pain and stiffness in the claimed joints during his active duty service but did not seek any treatment during service.  The Veteran has testified that the pain has become worse over time.  During the October 2010 Board hearing, the Veteran essentially asserted that his claimed disabilities of the hands, elbows and shoulders were a result of physical stress from his work as a welder during service.  The Veteran asserted that his claimed disabilities of the knees and feet had onset when he was in a car accident during active duty service, with his in-service work as a welder and other responsibilities requiring lengthy time on his feet allegedly further damaging his knees and feet.  The Board notes that the Veteran's statements to the February 2011 VA examiner (discussed in greater detail below) indicated that he did not associate any of his claimed disabilities to any acute injury, but rather attributed them all to strenuous, repetitive manual activities during his in-service welding work.

The Board notes that the Veteran has not alleged, and the evidence of record does not otherwise suggest, that any of the claimed disabilities resulted from any injury or disease during the Veteran's reserve service.  The Veteran's contentions have clearly focused upon events during his period of active duty service from August 1973 to July 1979, and neither the Veteran's testimony nor any other evidence of record suggests any pertinent disease, injury, or event during reserve service in this case.  The Board's analysis focuses upon the question of whether any claimed disability may be linked to the Veteran's active duty service on any basis raised by the Veteran's contentions or the evidence of record.

The Veteran's service treatment records contain some suggestion that the Veteran may have had generalized or otherwise unspecified joint swelling at some point during active duty service, but shows that the Veteran did not have any manifestations of chronic disability of the feet, knees, hands, elbows, and shoulders during active duty service or for many years thereafter (as documented in service treatment records from reserve service following the period of active duty service).

The Veteran's May 1974 in-service motor vehicle accident is documented in his service treatment records.  The documentation shows that the Veteran presented for treatment at an emergency room just prior to midnight and was released in the morning.  The diagnosis was "Trauma to head; no apparent injury."  The documentation shows no suggestion of any injury or pertinent involvement of the Veteran's feet, knees, hands, elbows, or shoulders.

The May 1979 service separation medical examination, associated with the conclusion of the Veteran's active duty military service, does show that the Veteran endorsed having experienced "[s]wollen or painful joints" on his medical history questionnaire at that time.  However, the medical history questionnaire also shows that the Veteran denied ever having "Arthritis," denied ever having "Painful or 'trick' shoulder or elbow," denied ever having "'Trick' or locked knee," and denied ever having "Foot trouble" as of that time.  The attached physician's summary states that the Veteran "[h]as had swollen joints.  No diagnosis, treated with muscle relaxers."  The clinical evaluation shows that the examining medical professional found that the Veteran's upper extremities, feet, and lower extremities were all clinically "normal" with no pertinent abnormalities or diagnoses found.

Following the Veteran's period of active duty service, additional pertinent medical reports from the Veteran's reserve service are available for review in the claims file.

A May 1980 medical history questionnaire shows that the Veteran denied having ever experienced "swollen or painful joints."  Even accepting that the Veteran did clearly previously complain of swollen joints, this May 1980 denial of such symptoms strongly suggests that the Veteran did not experience any persisting problems with swollen joints as of May 1980.  The Board notes that the Veteran did endorse experiencing a number of other symptomatic problems not pertinent to this appeal, but denied any problems with swollen or painful joints.  The Veteran also continued to deny ever having "Arthritis," denied ever having "Painful or 'trick' shoulder or elbow," denied ever having "'Trick' or locked knee," and denied ever having "Foot trouble" as of that time.

A May 1981 periodic medical examination report shows that, upon clinical evaluation, the examining medical professional found that the Veteran's upper extremities, feet, and lower extremities were all clinically "normal" with no pertinent abnormalities or diagnoses found.

A March 1985 periodic medical examination report again shows that, upon clinical evaluation, the examining medical professional found that the Veteran's upper extremities, feet, and lower extremities were all clinically "normal" with no pertinent abnormalities or diagnoses found.  The medical history questionnaire associated with the March 1985 report shows that the Veteran denied having ever experienced "swollen or painful joints."  This once again strongly suggests that the Veteran did not experience any persisting problems with swollen joints as of March 1985.  The Board notes that the Veteran did endorse experiencing a number of other symptomatic problems not pertinent to this appeal, but denied any problems with swollen or painful joints.  The Veteran also continued to deny ever having "Painful or 'trick' shoulder or elbow," denied ever having "'Trick' or locked knee," and denied ever having "Foot trouble" as of that time.  The Veteran checked the box to indicate "Don't Know" with regard to the question of whether he had ever had "Arthritis."

A November 1988 periodic medical examination report once again shows that, upon clinical evaluation, the examining medical professional found that the Veteran's upper extremities, feet, and lower extremities were all clinically "normal" with no pertinent abnormalities or diagnoses found.  The medical history questionnaire associated with the March 1985 report shows that the Veteran denied having ever experienced "swollen or painful joints."  This once again strongly suggests that the Veteran did not experience any persisting problems with swollen joints as of November 1988.  The Board notes that the Veteran did endorse experiencing a number of other symptomatic problems not pertinent to this appeal, but denied any problems with swollen or painful joints.  The Veteran also continued to deny ever having "Arthritis," denied ever having "Painful or 'trick' shoulder or elbow," denied ever having "'Trick' or locked knee," and denied ever having "Foot trouble" as of that time.

The Board finds that the Veteran's service treatment records, read together, reflect that the Veteran did not have symptoms of foot, knee, hand, elbow, or shoulder problems during active duty service nor at any time up through the time of the November 1988 periodic examination during reserve service.  The evidence strongly suggests that neither trained medical professionals, nor the Veteran himself, believed that the Veteran had any chronic disability of the feet, knees, hands, elbows, or shoulders during active service or through the time of the November 1988 examination.  The service treatment records suggest that the Veteran experienced some generalized or otherwise unspecified joint swelling at some point during active duty service, but no disability (chronic or otherwise) was medically found in connection with these complaints, and the Veteran's own reports of medical history do not otherwise reflect that the Veteran had problems in the pertinent particular areas of the feet, knees, hands, elbows, or shoulders.  The medical evidence in the Veteran's service records, from both active duty service and subsequent reserve service, indicates that the Veteran's claimed chronic disabilities of the feet, knees, hands, elbows, and shoulders did not manifest in any of those areas until after November 1988, or more than nine years after active duty service.

Additional medical records from the time following the Veteran's active duty service feature VA medical reports.  These reports show various possibly pertinent symptom manifestations and assessments beginning more than two decades after the Veteran's active duty service.

October 2001 VA medical records show that the Veteran had complaints left foot and left heel pain assessed to be plantar fascial fibromatosis.  Significantly, the VA records document that the Veteran stated that his pain had onset in the days prior to the consultation.

July 2003 VA medical records show that the Veteran complained of right shoulder pain.  His right shoulder was evaluated with diagnostic imaging, and the medical impression was "NORMAL SHOULDER."  Significantly, the VA records document that the Veteran stated that his right shoulder pain had onset in the weeks prior to the consultation.

A December 2004 VA domiciliary nursing assessment shows that the Veteran was given an admitting diagnosis of polysubstance dependence with additional notations indicating "arthritis" of "all joints."  Another "Admit Note" from the same day refers to the Veteran having "osteoarthritis."  Associated records documenting physical examination of the Veteran by a medical professional contain a page of findings with no suggestion that any arthritis was objectively found or formally diagnosed.

An April 2005 VA medical record shows that a doctor characterized the Veteran's presentation for treatment by describing the Veteran as having no past medical history and now complaining of joint swelling and pain "most likely consistent with gout - podagra, monoarticular."  An April 2005 VA mental health treatment report notes that the Veteran was taking medication to manage pain from "osteoarthritis."

VA medical records from September 2005 and October 2005 show that the Veteran sought medical treatment for pain, including specifically seeking a left knee brace and special shoes for foot problems.

A November 2005 VA treatment record shows that the Veteran was assessed to have hallux rigidus of the left foot and pes planus of the bilateral feet.

The Veteran was afforded a VA examination in February 2011.  The claims file, including the Veteran's service treatment records, was available and reviewed by the examiner.  The report documents that the Veteran expressed to the examiner that he began having progressively worsening chronic intermittent bilateral shoulder, elbow, hand, knee, and foot pain "beginning shortly before he separated from the Air Force in July 1979."  The report notes that the Veteran "denies any acute injuries."  Rather, the Veteran related that "this pain origin was the strenuous, repetitive manual activities he had to do welding aircraft frames."  Following thorough examination with diagnostic imaging, the examiner diagnosed degenerative joint disease of the bilateral shoulders, bilateral elbows, bilateral hands, and bilateral feet; chronic mild pes planus of the bilateral feet; and status post first metatarsophalangeal joint fusion [mis-transcribed as "effusion" in the assessment list] with no complications or sequelae.  The examiner found that the clinical and radiographic examination of the bilateral knees was within normal limits.

Informed by interview and examination of the Veteran (including diagnostic imaging), along with review of the claims file, the examiner opined that "[i]t is less likely as not that the veteran's current bilateral shoulder, bilateral elbow, bilateral hand, and bilateral knee and bilateral feet conditions are related to his military service."  The examiner explained his rationale, citing that the service treatment records include a May 1981 periodic medical examination report showing normal skeletal and feet examinations, and noting that the Veteran at that time also denied any pain of bilateral shoulders, elbows, hands, knees, or feet.  The examiner further explained that based upon the current examination "the veteran's current musculoskeletal conditions are related to chronic degenerative changes associated with aging."

The Veteran's post-service medical records do not provide precise clarity as to the timing and nature of the earliest onset of disability in each claimed joint or body-area on appeal.  However, the Board finds that the post-service medical records do clearly establish that chronic disabilities of the feet, knees, hands, elbows, and shoulders did not have onset during active duty service nor for many years following active duty service.  The Board finds that the Veteran did not have onset of symptoms of chronic disability of the feet, knees, hands, elbows, or shoulders until sometime after the November 1988 medical examination report from his reserve service, discussed above.  Thus, regardless of any ambiguity in the information presented in VA treatment records regarding the Veteran's symptoms and diagnoses after that time, the Board finds that the claimed chronic disabilities on appeal first manifested sometime more than nine years after the conclusion of his period of active duty service.

The Board also notes that the post-service medical records have some inconsistent indications as to different possible diagnoses suspected in particular claimed joint areas in medical assessments at various times.  The February 2011 VA examination addressed, as was directed by the Board's December 2010 remand, any pertinent diagnosed disabilities found after examining the Veteran and reviewing the claims file.  The February 2011 VA examination report shows that a detailed thorough examination and review of the claims file led the examiner to confirm diagnoses of degenerative joint disease of the bilateral shoulders, bilateral elbows, bilateral hands, and bilateral feet; chronic mild pes planus of the bilateral feet; and status post first metatarsophalangeal joint fusion [mis-transcribed as "effusion" in the assessment list] with no complications or sequelae.  The Board finds that the February 2011 VA examination report's etiology opinion contemplates all of the objectively shown pertinent diagnoses.  The Board finds that there is no other pertinent diagnosis shown to be medically confirmed in the evidence which may otherwise provide a basis for linking the Veteran's claimed disabilities to his military service.

The Board also observes that there is no clear medical confirmation that the Veteran has any diagnosed chronic disability of the bilateral knees.  The Board notes that service connection requires the existence of a current and diagnosable disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In any event, however, the February 2011 VA examination report's etiology opinion addresses the claimed bilateral knee disability in general terms, and the Board finds that the evidence in this case shows that no claimed disability on appeal is etiologically linked to service, including any current bilateral knee disability.

Although there is an absence of documented post-service symptomatology related to the feet, knees, hands, elbows, or shoulders for many years after service, the evidence includes the Veteran's statements and sworn testimony asserting continuity of pertinent symptoms from service to the present time.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In determining credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  In this case, the Board emphasizes the multi-year gap between discharge from active duty service (July 1979) and initial reported symptoms related to the feet, knees, hands, elbows, and shoulders after November 1988 (more than a 9-year gap).  See Maxson v. Gober, supra; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  There is no evidence of pertinent symptoms or diagnosis of chronic disability until after the year 2000, more than 20 years after separation from service.  Thus, the medical evidence weighs against a finding of continuity of symptomatology.

Significantly, the Board finds that the Veteran's reported history of continued disabilities of the feet, knees, hands, elbows, and shoulders since active service is inconsistent with the other evidence of record.  Indeed, while he stated that his claimed disabilities began in service and have persisted since that time, contemporaneously documented medical evidence and contemporaneously documented statements from the Veteran himself contradict the recent testimony.  As discussed above, the separation examination report shows some in-service history of swelling in unspecified joints, but the feet, knees, hands, elbows, and shoulders were all clinically normal upon examination and the Veteran denied having ever experienced painful shoulder or elbow problems, denied any foot problems, denied certain knee problems, and denied any arthritis.  As discussed above, service treatment records from reserve service dated from May 1980 through November 1988 show that the Veteran's feet, knees, hands, elbows, and shoulders were found by medical professionals to be clinically normal on each occasion they were examined.  The reserve service records further show that the Veteran consistently denied any swollen joints, and denied having ever experienced painful shoulder or elbow problems, denied any foot problems, and denied certain knee problems through the time of the November 1988 examination report and medical history questionnaire.  There is otherwise no evidence during these years showing any pertinent symptom complaint or diagnosis concerning the feet, knees, hands, elbows, or shoulders.  Moreover, the post-service evidence does not reflect treatment related to any of the claimed disabilities for at least 20 years following active service.

Further, the Board notes that the Veteran's original December 2004 filing of a claim for service-connected disability benefits makes no assertion regarding disabilities of the feet, knees, hands, elbows, and shoulders.  As the Veteran has recently testified that he has experienced a continuity of symptomatology from these disabilities since active duty service, the Board finds it reasonable to expect that the Veteran would likely include these disabilities when identifying problems he believed to be related to service when filing for compensation benefits in December 2004.  The Board finds no indication that the Veteran ever asserted a continuity of symptoms since service of the feet, knees, hands, elbows, or shoulders until after he was denied nonservice-connected pension and denied service connection for residuals of septoplasty in March 2005, and was denied service connection for residuals of septoplasty (again) and a sinus condition in April 2005.  The Veteran first suggested a link between any of the claimed disabilities and military service in September 2005, when he filed a claim of entitlement to service connection for some of the disabilities currently on appeal.  The VA medical records documenting the Veteran's statements to treating medical professionals do not indicate any account of a continuity of pertinent symptoms dating back to military service made prior to the filing of the claim for benefits, with some of the records being clearly to the contrary (such as the October 2001 VA treatment record showing that the Veteran reported that his left foot and heel symptoms began within several days prior to the consultation, and the July 2003 VA treatment record showing that the Veteran reported that his right shoulder pain had onset within several weeks prior to the consultation).

In summary, the Board finds that the Veteran has provided multiple statements in support of this claim that are inconsistent with his earlier contemporaneously documented statements to medical professionals evaluating and treating him (and inconsistent with the diagnostic findings of the medical professionals) over the years since his active duty service.  Consequently, the Board finds any testimony or statements regarding the onset or etiology of his disabilities not credible.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Moreover, the Board finds that the Veteran's lay contentions - which constitute the only evidence of record, lay or medical, in support of his claim - are very substantially outweighed by the February 2011 VA examiner's opinion.  This examining medical professional reviewed the entire claims file, provided an opinion that is consistent with the facts shown in the claims file, and offered a rationale for that opinion.  As contrasted with the Veteran's lay contentions, even if considered credible, this medical opinion has very substantial probative value and weight.  This medical opinion leads the Board to the conclusion that the Veteran's claimed current disabilities are not related to any incident or medical findings shown in service.

In this case, the competent and credible evidence fails to show that the Veteran had any foot, knee, hand, elbow, or shoulder disabilities at separation from service.  He also did not suffer foot, knee, hand, elbow, or shoulder injury or disability during service.  None of the competent and credible evidence, to include the VA examination report, indicates that any of these disabilities had onset during or as a result of service.  The competent and credible evidence shows that any foot, knee, hand, elbow, or shoulder disabilities had onset some time after November 1988.  The competent and credible evidence shows that no foot, knee, hand, elbow, or shoulder arthritis manifested to a compensable degree within one year of separation from active military service; thus service connection for arthritis may not be presumed.  Consequently, service connection for the claimed foot, knee, hand, elbow, or shoulder disabilities must be denied.

Based on the above, given the absence of continuity of symptomatology and, importantly, any favorable medical nexus opinion regarding his complaints and active duty, the Board finds that the preponderance of the evidence is against a grant of service connection for any claim on appeal, and the claims must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

In this case, there is no doubt to be resolved.  The evidence weighs against all claims.  The appeal is denied.



ORDER

Service connection for a bilateral shoulder disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral foot disability is denied.

Service connection for a bilateral elbow disability is denied.

Service connection for a bilateral hand disability is denied.




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


